Case 7:18-0v.00144-0-8P 2pooltfent4ae4e5 Badal oa facade 2 PagelD 891

Fag The fsctheca Distevct oe Te yas
Wichtn Ealls Divisise

 

 

 

 

 

 

 

 

 

 

 

 

oes This is petrhionec in +h & Above Styl e { Cause 4
——ofGivally watt ysila this Howe cAhle Guct st ho Ldldce ss
Change As fellsivs. 2:

 

 

 

a — Bespecdtlly Ssbnclked a
—_ Ktheny B . taiogbiell Hg 078 —

mes VY AllRed (We

a Towa Park, Tends 76367

 

 

 

 

O9-76+f9

 

 

 

 

 

 

 

 

 

 

 
wee bY Li

TnaegEtsgPOQEefgfEECfot apf Uf forage egf tf patel egg paged tons

 

 

 

  
 

LEP SUKPL* Nod yer
(4 bIS wt ree

s

©

0 - i

wld /v6e7 *j i Lei F TER ~12E9L Sux oy) out 14197107
fe an ren as |

o cop wooy FS YHWYD CVO!

ce Ug

. l ie Gu Sux) yo PPE aaypoo

N ies a

@ LOS p20] fovssig SWS Prt)

wo ese is aw ’ ’

a 137 Byer

a

3S

2

D/

— TEM GIO 4S oF

: CySel SCL. SET a

Bed OC SMELL Ee eo

 

c
®
=
5
oO
Oo
a
ou
ca
9
= é
Tt
a
oO
°
>
2
io)
wt
~
®
Nn
©
O

LT? PAIK A Dw
BLIE7EB/ prepencd ‘9 Anwsyloy
